DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach a touch sensitive display device, comprising: a plurality of touch electrodes including a first touch electrode and a second touch electrode; a plurality of signal lines including a first signal line and a second signal line spaced apart from each other; and a first bridge electrode electrically connected with the first and second signal lines, wherein each of the first and second signal lines is electrically connected with the first touch electrode via at least one corresponding contact hole, wherein each of the first and second signal lines overlaps with the second touch electrode without being electrically connected with the second touch electrode through any contact hole and wherein each of the first and second signal lines extends along a first direction, and the first bridge electrode extends along a second direction different from the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627